Case 2:20-cv-05510-GJS Document 28 Filed 09/09/21 Page 1 of 1 Page ID #:660




 1
 2
                                                                  -6
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9                             WESTERN DIVISION
10
11   JOE MESA,                               )     Case No. 2:20-cv-05510-GJS
12
          Plaintiff,                         )
                                             )     [PROPOSED]
13               v.                          )     JUDGMENT FOR VOLUTARY
14                                           )     REMAND PURSUANT TO
     KILOLO KIJAKAZI,                        )     SENTENCE FOUR OF 42 U.S.C. §
15   Acting Commissioner of Social           )     405(g)
16   Security,                               )
                                             )
17
           Defendant.                        )
18
19         The Court having approved the parties’ Stipulation to Voluntary Remand
20   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
21   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
22   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
23   DECREED that the above-captioned action is remanded to the Commissioner of
24   Social Security for further proceedings consistent with the Stipulation to Remand.
25         IT IS SO ORDERED.
26
27   Dated: September 9, 2021        ___________________________________
28                                   GAIL J. STANDISH
                                     UNITED STATES MAGISTRATE JUDGE


                                             -1-
